DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest (in combination with the other claim limitations) a winding-type capacitor package structure comprising two winding insulating separators, wherein the first conductive pin includes a first embedded portion enclosed inside the package assembly and a first exposed portion exposed outside the package assembly, and the second conductive pin includes a second embedded portion enclosed inside the package assembly and a second exposed portion exposed outside the package assembly, wherein the bottom enclosing structure includes a first moisture barrier layer and a second moisture barrier layer respectively disposed on two opposite surfaces thereof, and the first moisture barrier layer is tightly connected to the first filling material; wherein a viscosity coefficient of the first filling material is greater than a viscosity coefficient of the second filling material, wherein the winding assembly includes a first surrounding region surrounded by the first filling material and a second surrounding region surrounded by the second filling material, and the first surrounding region is smaller than the second surrounding region (claims 1-3).

The prior art does not teach or suggest (in combination with the other claim limitations) a winding-type capacitor package structure wherein the bottom enclosing structure includes a first moisture barrier layer and a second moisture barrier layer respectively disposed on two opposite surfaces thereof, and the first moisture barrier layer is tightly connected to the first filling material; wherein a viscosity coefficient of the first filling material is greater than a viscosity coefficient of the second filling material, wherein the winding assembly includes a first surrounding region surrounded by the first filling material and a second surrounding region surrounded by the second filling material, and the first surrounding region is smaller than the second surrounding region (claims 4-6).

The prior art does not teach or suggest (in combination with the other claim limitations) a method of manufacturing a winding-type capacitor package structure wherein the bottom enclosing structure includes a first moisture barrier layer and a second moisture barrier layer respectively disposed on two opposite surfaces thereof, and the first moisture barrier layer is tightly connected to the first filling material; wherein a viscosity coefficient of the first filling material is greater than a viscosity coefficient of the second filling material, wherein the winding assembly includes a first surrounding region surrounded by the first filling material and a second surrounding region surrounded by the second filling material, and the first surrounding region is smaller than the second surrounding region (claims 7-10).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848